Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 3 and 5 are objected because “selected from…and …” is not a proper Markush group or conventional alternative limitation. Appropriate correction is required.
C3M, C6M and C11M should be replaced by chemical names or chemical formulae. Appropriate correction is required.
Claims 18 and 20, “the plurality” should read “the plurality of liquid crystal elastomers”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 is rejected as being vague and indefinite when it recites "an amount of … about 30% to about 50%”, because the percentage as recited lack of bases. It could be based upon total composition or liquid crystal monomers by weight, mole or volume. In the present office action, it is taken that the percentage is based on total composition by mole. 
Claim 20 is rejected as being vague and indefinite when it recites "cross-linked and polymerized nematic, isotropic monomers having the director orientation”, because it is not clear the monomers are in nematic phase or in isotropic phase. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al (US 2016/0312120, of record, ‘120 hereafter).
Regarding claims 1-7 and 9-13, ‘120 discloses a method of synthesizing a shape-programmable liquid crystal elastomer comprising filling an alignment cell with liquid crystal monomers, wherein the liquid crystal monomers align to a surface of the alignment cell; and polymerizing the liquid crystal monomers with a dithiol chain transfer agent, wherein the alignment cell is configured to impose a director orientation on a portion of the shape-programmable liquid crystal elastomer (Fig 1. And Fig. 2, [0110]-[0112], Example 16, [0206]-[0210], Table 3). ‘120 also discloses that the liquid crystal monomers are mesogenic diacrylates reading upon presently claimed C6M, and the dithiol chain transfer agent is a C2 alkyl dithiol in an amount of 36 to 45% by mole based on total composition of monomers and dithiol compound. ‘120 further discloses a photoinitiator as presently claimed (Irgacure 651) being added into the composition before filling the alignment cell and further applying ultraviolet light ([0210]). 
Regarding claims 14-16 and 17-20, ‘120 also discloses a liquid crystal elastomer laminate and a method of making the same comprising a plurality of shape-programmable liquid crystal elastomers having aligned directors (the liquid crystal monomers polymerized into a plurality of liquid crystal elastomers and form a laminate with glass substrate and alignment layer, see example 16, [0206]-[0210], based on presently recited claim language, the shape programmable liquid crystal elastomer as claimed can be interpreted as a single liquid crystal polymer), wherein the mesogenic diacrylate may forms a layer between adjacent liquid crystal elastomers (un-polymerized diacrylate monomer may stay between liquid crystal elastomer chain). ‘120 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claims 1 and 7, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest a process of making a shape-programmable liquid crystal elastomer as recited in the present claim, wherein the liquid crystal monomers comprises a mixture of a first mesogenic diacrylate and a second mesogenic diacrylate, which are in a ratio to suppress nematic-crystallization phase transition. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782